— In an action to, inter alia, recover on a policy of fire insurance, defendants appeal from (1) an order of the Supreme Court, Nassau County (Roncallo, J.), dated December 21, 1982, which denied defendants’ motion to dismiss the complaint and granted plaintiff’s cross motion for a new trial, and (2) an order of the same court, dated January 25,1983, which denied defendants’ motion to vacate the foregoing order. Appeal from order dated December 21, 1982, dismissed (Graney Dev. Corp. v Taksen, 66 AD2d 1008; Landberg v Fowler, 278 App Div 661; Tribolati v Lippman, 24 AD2d 769; Courtier v Schaeffer, 20 AD2d 713; cf. Coveil v H.R.H. Constr. Corp., 17 NY2d 709). Order dated January 25,1983 affirmed. No opinion. Plaintiff is awarded one bill of costs. Damiani, J. P., Mangano, Gibbons and Gulotta, JJ., concur.